Title: To James Madison from William Vans Murray, 9 July 1801
From: Murray, William Vans
To: Madison, James


No. 8.
Sir
Paris 9th. July 1801.
Nos. 16 and 17 which I have the Honour to inclose will show you the present State of the Negotiation since my last.
The sole Difficulty is the Abandonment on each Side of Pretensions arising from Indemnities and Treaties. It is extremely difficult for me officially to say any Thing on these Points. We consider Treaties as not existing: they consider them (at least for Purposes of Negotiation) as not surrendered on their Part. They wish to get rid of both the Claim to Treaties and Indemnities. Unless I were authorised, I can not speak upon the Claim to Indemnities; nor admit the Claim to Treaties as forming an Object of Discussion. All then, Sir, that I can attempt is to obtain the general Object which you have prescribed, without venturing upon Discussions of a ticklish Nature, but the Discussion of which is intimately entangled with the general Object! The Reserve apparent in my Notes will be thus explained. My Object is yet to obtain a simple Exchange on our Terms, and even yet I do not dispair of obtaining it, or Something very near it.
The Frigate will now depart for the United States—but I shall search for Opportunities every Week to keep Government exactly informed.
The ill Health of Mr. Talleyrand has obliged him to go to the Baths an hundred and Eighty Miles from Paris. He will be absent a Month. The foreign Relations are deposited with Mr. Caillard, late Minister at the Hague and at Berlin. Bonaparte has been indisposed, but I am happy to inform you that he is better. These Things united with the Difficulties of the Case tend to Delay. I have the Honour to be with high Respect Sir Your most obedient Servant
W. V. Murray.
 

   
   RC and enclosures (DNA: RG 59, DD, Netherlands, vol. 4). RC marked duplicate and sent “via Holland”; in a clerk’s hand, signed by Murray; docketed by Wagner as received 24 Sept.



   
   Murray enclosed copies of the French commissioners’ 3 July letter to him (1 p., in French) and his reply of 5 July (1 p.).



   
   The 1778 Franco-American treaties.


